DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki WO 2011/096043 (hereinafter Tsuzuki) in view of Herman US 3429541 (hereinafter Herman).

    PNG
    media_image1.png
    556
    697
    media_image1.png
    Greyscale

Re. Cl. 14, Tsuzuki discloses: An apparatus (Fig. 2b), comprising: a photovoltaic module system (1, Fig. 2b) comprising a frame rail (3, Fig. 2b) and cables (4, Fig. 2b); and a cable support clip (10, Fig. 2a-b) coupled to the photovoltaic module system (see Fig. 2b), the cable support clip to route the cables along the frame rail of the photovoltaic module system (see Fig. 2b), the cable support clip, comprising: a cable retainer (left and right halves of 10, Fig. 2a) having two portions (see Fig. 2a), each portion comprising a supporting portion (see annotated figure 2a) extending between a respective first support joint and a respective second support joint (see annotated figure 2a), and the cable retainer comprising a retaining portion (see annotated figure 2a), wherein the retaining portion extends upward from and directly joins the second support joints (see annotated figure 2a), and wherein the retaining portion comprises two portions (see annotated figure 2a) that meet at a segment (17, Fig. 2a); a pair of (see rear 13 and 12, Fig. 2a), each of the pair of arms extending upward from a respective one of the first support joints to a respective one of a pair of contact joints (11, Fig. 2a); a first clip portion (14, 15, 16, Fig. 2a) coupled to a first of the contact joints (see Fig. 2a), wherein the first clip portion extends from the first of the contact joints to a first contact end (16, Fig. 2a); a second clip portion (other 14, 15, 16, Fig. 2a) coupled to the second of the contact joints (see Fig. 2a), wherein the second clip portion extends from the second of the contact joints to a second contact end (other 16, Fig. 2a); App. No. 16/368,2942Examiner: Weinhold, Ingrid M. Dkt No. 131815-246684_P196CArt Unit: 3632wherein the first contact end and the second contact end are free ends aligned along an upper contact axis (see Fig. 2a, the ends 16 are free ends and align along a horizontal axis), wherein the first contact joint and the second contact joint of the pair of first and second contact joints are aligned along a lower contact axis (see Fig. 2a-b, right and left 11 are aligned along a lower contact axis since they pass through 3d and contact 3c).
Re. Cl. 15, Tsuzuki discloses: each of the supporting portions of the cable support clip extends along a horizontal plane from the arms to the retaining portion (see Fig. 2a, each of the supporting portions extend in a horizontal plane to form a base for the cables 4 on either side of the bump), and wherein a cable channel is defined between the pair of arms, the supporting portion, and the retaining portion (see Fig. 2a-b).
Re. Cl. 16, Tsuzuki discloses: a second cable channel of the cable support clip is orthogonal to the cable channel and is defined between the pair of arms (see Fig. 2a, between the arms 13/12 extending in a perpendicular direction to where the cables 4 are laid), the supporting portions, and the retaining portion (see Fig. 2a).
Re. Cl. 17, Tsuzuki discloses: one or more of the pair of arms or the clip portions of the cable support clip are segments of a length of wire (see Fig. 2a).
Re. Cl. 18, Tsuzuki discloses: the length of wire of the support clip extends from the first contact end to the second contact end through the clip portions, the pair of arms, and the cable retainer (see Fig. 2a).
Re. Cl. 19, Tsuzuki discloses: the first clip portion of the cable support clip includes a first upper contact surface at the first contact end, and wherein the second clip portion includes a second upper contact surface at the second contact end (see Fig. 2a-b, the portions 16 have upper contact surfaces which contacts 3c for example).
Re. Cl. 14, Tsuzuki does not disclose the two portions are non-parallel which meet at a curved segment, the curved segment directly between the two-non-parallel portions.  As can be seen in Fig. 5a, the two portions of the retaining portions are parallel and meet at straight segment 17 which is directly between the parallel segments.  Herman discloses an alternate holder wire holder (Fig. 3) which includes arms (portion A and opposing portion, Fig. 3), supporting portions (24, Fig. 3) and two non-parallel portions (25, Fig. 3) that meet at a curved segment (26, Fig. 3), the curved segment directly between the two non-parallel portions (see Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining portion to be two non-parallel portions joined directly at a curved segment as disclosed by Herman since Herman (Col. 3, Lines 16-21).  Such a modification would provide a more secure gripping of the cables (4) as shown in Fig. 5b of Tsuzuki.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki in view of Herman as applied to claims 14-19 above, and further in view of Aotani US 2015/0276093 (hereinafter Aotani).
Re. Cl. 20, Tsuzuki does not disclose the length of wire of the cable support clip includes a spring wire having a diameter in a range of 1 to 5 mm.  Aotani discloses a photovoltaic cable clip (Fig. 1) which is made of wire and attaches to a frame (see Fig. 1-2) which is made out of spring wire (see Abstract, elastic wire).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire of the Tsuzuki and Herman combination to be spring wire as disclosed by Aotani since the cable would need resiliency to pass through the opening (see 3d in Tsuzuki) and to retain the device as illustrated in Fig. 5b.  Furthermore, regarding the limitation of having a diameter in the range of 1 to 5mm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device discussed above to have a diameter of between 1mm and 5mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the 
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632